Title: To John Adams from Anonymous, 19 March 1800
From: Anonymous
To: Adams, John



March 19th: 1800

The desire, Sir, of making you acquainted with what I deem’d it important you should know, made me take the liberty of making you some time past an epistolary communication under the very appropriate signature of “a friend”. The motive which induced that, urges me to ulterior communications on the same interesting subject. My profound admiration of your conduct as chief magistrate—& apprehension that if the federal opposition to you continues Mr. Jefferson will be elected, will, I trust, excuse my occupying any of that time which is always so profitably employed. Your opponents are every day becoming more bold & sanguine. General Hamilton and Mr. Wolcot are organizing their plan of supporting Mr Ellsworth, & the military & revenue officers under the direction of their respective chiefs are to be arrayed against you. The fear of your disbanding the army has of late given them much uneasiness—This measure would they know render you popular amongst the great mass of the people, & take from them a powerful engine which, directed by its General, will they think be very operative. This fear however has passed by, & Sedgewicks party do not now think you will not disband the Army previous to the election. Mr Dayton, who talks openly of opposing your election, pledges himself that Patterson Howell & Stockton will support Ellsworth—Dayton says Sedgewick answers for Messrs Strong Hitchborn and Ames—He also says that Marylad will be managed by McHenry Craik Carrol & Harper—He further says the southern States will unite the Hamilton party when they are shewn that you stand no chance of succeeding. This, Sir, is the present State & Prospect of the Party. I pray to god you may be able to frustrate their diabolical projects!
If circumstances will not shortly admit of your disbanding the 12 Regiments—which will root you in the affections of the People, or doing some other very popular measure, the men who plot against you ought to be conciliated, or they will succeed. Pray Sir do not neglect my advice because I cannot now give you my name. Those who are most near to your person are your most bitter enemies. Beware of the confidence of Cesar lest you share his fate: He had as much confidence in Brutus as you have in your Secretaries your Generals or in Dayton Sedgwick or Bayard.

Yr friend